                    Case 19-24331-PDR       Doc 158     Filed 06/18/21   Page 1 of 2

                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                                                          CASE NO.: 19-24331-BKC-PDR
                                                                       PROCEEDING UNDER CHAPTER 13

IN RE:

RALPH LEVI SANDERS, JR.
XXX-XX-6171

_____________________________/
DEBTOR

                         CERTIFICATE OF SERVICE ON AMENDED NOTICE OF HEARING


        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of the Amended Notice Of
Hearing noted above was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties
listed on the attached service list this 18th day of June, 2021.

                                                                 /s/ Robin R. Weiner
                                                                 _____________________________________
                                                                 ROBIN R. WEINER, ESQUIRE
                                                                 STANDING CHAPTER 13 TRUSTEE
                                                                 P.O. BOX 559007
                                                                 FORT LAUDERDALE, FL 33355-9007
                                                                 TELEPHONE: 954-382-2001
                                                                 FLORIDA BAR NO.: 861154
                 Case 19-24331-PDR   Doc 158   Filed 06/18/21   Page 2 of 2
                                                                         CERTIFICATE OF SERVICE
                                                                       CASE NO.: 19-24331-BKC-PDR

                                     SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ATTORNEY FOR DEBTOR
PRO-SE

CREDITOR(S)
SPECIALIZED LOAN SERVICING LLC
6200 S. QUEBEC ST.
GREENWOOD VILLAGE, CO 80111

SPECIALIZED LOAN SERVICING LLC
6200 S. QUEBEC STREET
GREENWOOD VILLAGE, CO 80111

STEWART LEGAL GROUP, P.L.
POB 5703
CLEARWATER, FL 33758

UNITED STATES TREASURY
POB 7317
PHILADELPHIA, PA 19101-7317

US SBA DENVER FINANCE CENTER
721 19TH STREET
DENVER, CO 80202

US SMALL BUSINESS ADMINISTRATION
200 W. SANTA ANA BLVD., STE. 740
SANTA ANA, CA 92701

WESTSIDE REGIONAL MEDICAL CENTER
C/O RESURGENT CAPITAL SERVICES
POB 1927
GREENVILLE, SC 29602
